DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 recites the limitation "method" in each of the preambles followed by methodology steps in the claim elements.  There is insufficient antecedent basis for method limitations in each of the claims.
Claim 1 claims a product, whereas Claims 2 and 3 are claimed dependent upon Claim 1 and claims a process. Claim 1 recites “An image acquisition and interpretation device for articles of commerce.” Claim 2 recites “An image acquisition and interpretation method used for the articles of commerce according to claim 1.” Claim 3 is dependent upon Claim 2 and likewise claims “The image acquisition and interpretation method used for articles of commerce according to claim 2.” Claim 3 requires an independent method claim to be dependent upon or be written in independent form. 

For purposes of examination, Claim 2 will be interpreted as follows:
An image acquisition and interpretation method used for the articles of commerce, comprising the steps of: automatically, their adaption in perspective; and adjusting limits set at the moment when the repair marks or parallelism (F, G) are displayed in a specific position in the sensitive area (C), in a similar way to the way in which said marks (B, E) are placed on the shelves of the gondola (X).  
For purposes of examination, Claim 3 will be interpreted as follows:
The image acquisition and interpretation method used for articles of commerce according to claim 2, wherein the adaptation includes 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al (US PG PUB 2017/0109604).
Regarding Claim 1, Graham et al teach an image acquisition and interpretation device for articles of commerce (computing device 200 for image recognition, which can include client device 115 and server 101; Fig 2 and ¶ [0043]), comprising: at least gondala (A) including shelves (x), four repair marks or parallelism (B, E) (the object of interest can be a shelf with a frame 701 with shelves defined by four corner markers 702; Fig 7A and ¶ [0076]); and a mobile phone or smartphone with a camera (client device 115 (the capture device 247) includes a camera and can be a smartphone; Fig 1 and ¶ [0038], [0053]) (D) in which repair marks or parallelism (F, G) are displayed in a sensitive area (C) (the alignment module 205 receives images of an object (shelf) captured by the capture device 247 and determines if alignment is met referencing the four corner markers 702 of the shelf, with the image display 239 used to show the image and alignment using the user interface 700; Figs 2, 7A and ¶ [0061], [0076]).

Regarding Claim 2, Graham et al teach an image acquisition and interpretation method used for the articles of commerce (method 300 of using computing device 200 for image recognition, which can include client device 115 and server 101; Figs 2, 3 and ¶ [0043], [0068]), comprising the steps of: automatically, their adaption in perspective (preview images are continuously taken (sampled) by client device 115 (step 304) and received by alignment module 205 to determine alignment (adaption in perspective) (step 312); Fig 3 and ¶ [0061], [0068], [0076]); and adjusting limits set at the moment when the repair marks or parallelism (F, G) are displayed in a specific position in the sensitive area (C), in a similar way to the way in which said marks (B, E) are placed on the shelves of the gondola (X) (the alignment module 205 will use thresholds to determine if the alignment of the shelf using the four corner markers 702 are aligned in the image (step 312); Figs 3, 7A and ¶ [0068], [0076]) 
Regarding Claim 3, Graham et al teach the image acquisition and interpretation method used for articles of commerce according to claim 2 (as described above), wherein the adaptation includes (images are sent from a client device 115 to the recognition server 101 and the images are continuously (automatically) analyzed and updated using method 300; Figs 2, 3, 7A and ¶ [0043], [0068], [0076]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (CN 109389341) teaches an unmanned vending machine vision recognition system including an electronic operating module with camera and infrared sensor to align the camera to the machine and image along with identifying use of the vending machine.
Liu et al (CN 108647671) teaches an optical mark visualization recognition method and system with unmanned vending cabinet to identify product on a shelf using an image and alignment of the image recognition device to the shelf.
Chachek et al (US PG PUB 2020/0302510) teaches a system, device and method for mapping a store and products including imaging a shelf and identifying alignment of the image to the shelf.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667